     CASE 0:19-cv-02622-ECT-TNL Document 30 Filed 06/19/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


David Jannetta, Steven Hogy,                         File No. 19-cv-2622 (ECT/TNL)
Merlin Adolphson, and Kenneth Daywitt,

             Plaintiffs,

v.

Minnesota Department of Human Services;            ORDER ACCEPTING REPORT
Ms. Harpestead, DHS Commissioner;                   AND RECOMMENDATION
Marshall Smith; Nancy Johnston; Nicole
Elsen; Jim Berg; Jannine Hebert; MSOP
Media Review Committee Personnel Jane
Doe 1-5 John Doe 1-5; Jaime Houk, MSOP
Clinical Program Manager and Media
Review Committee Chairwoman; and
Jessica Geil, MSOP Legal Director, in their
individual and official capacities,

           Defendants.
________________________________________________________________________

      Magistrate Judge Tony N. Leung issued a Report and Recommendation on June 1,

2020. ECF No. 29. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 29] is ACCEPTED;

      2.     Defendants’ Motion to Dismiss [ECF No. 16] is GRANTED IN PART and

DENIED IN PART as follows:
      CASE 0:19-cv-02622-ECT-TNL Document 30 Filed 06/19/20 Page 2 of 2



              a.     All claims alleged by Plaintiffs against Defendant Minnesota

Department of Human Services are DISMISSED without prejudice on the basis of

sovereign immunity;

              b.     All claims for monetary relief and all claims brought under the

Minnesota Constitution alleged by Plaintiffs against Defendants in their official capacities

are DISMISSED without prejudice on the basis of sovereign immunity;

              c.     Plaintiff’s claims brought under the Equal Protection Clause against

Defendants in their official capacities are DISMISSED WITH PREJUDICE;

              d.     All claims related to the discontinuation of cable television alleged by

Plaintiffs against Defendants in their official capacities are DISMISSED WITH

PREJUDICE;

              e.     All claims alleged by Plaintiffs against Defendants in their individual

capacities are DISMISSED WITH PREJUDICE;

              f.     Defendants’ motion to dismiss is DENIED with respect to the First

and Fourth Amendment claims for prospective injunctive relief alleged by Plaintiffs against

Defendants in their official capacities insofar as those claims relate to Minnesota Sex

Offender Program Policy 420-5230; and

       3.     Plaintiffs’ Motion in Opposition [ECF No. 24] is DENIED AS MOOT.



Dated: June 19, 2020                      s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
